H12-IS
                               ELECTRONIC RECORD




COA #      12-13-00308-CR                        OFFENSE:        29.03


           David Eugene Ford v. The State of
STYLE:    Texas                                  COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    114th District Court


DATE:2/27/2015                    Publish: NO    TC CASE #:      114-1281-12




                        IN THE COURT OF CRIMINAL APPEALS


         David Eugene Ford v. The State of
STYLE:   Texas                                        CCA#:             mi-is
         D£0 £>E.                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

       f*.fo?*x{                                      JUDGE:

DATE:    7Wv. 2/?. ^>/<^                              SIGNED:                           PC:

JUDGE:      f&-                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD